Citation Nr: 1008088	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use or nicotine 
dependence during service.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for COPD.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
pulmonary disability due to tobacco use or nicotine 
dependence during and since service was received after June 
9, 1998.

2.  Service connection for a pulmonary disability due to 
tobacco use or nicotine dependence during service is barred 
as a matter of law.

3.  COPD was first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between the COPD and service.


CONCLUSIONS OF LAW

1.  Service connection for pulmonary disability attributable 
to the use of tobacco products during service is not 
warranted. 38 U.S.C.A. § 1103 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.300 (2009).

2.  COPD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so- 
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009) (holding that while a lay 
person might be competent to identify a "simple" condition 
like a broken leg, he would not be competent to identify a 
form of cancer).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

In this case, the Veteran claims that his COPD is the result 
of, and had onset during, his active service because he was 
given free cigarettes in his rations, which started his 
addiction to tobacco.  He further argues that he was not 
provided a comprehensive examination at the time of 
separation from service.

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2009) bars service connection for disabilities claimed to be 
due to use of tobacco products during service.  By way of 
explanation, the applicable statute and implementing 
regulations that applied to claims filed on or before June 9, 
1998 was interpreted as allowing direct service connection 
for disease or disability resulting from tobacco use during 
service or, alternatively, for disability due to tobacco if 
attributable to nicotine dependence acquired in service.  
VAOPGCPREC 2-93 (Jan. 13, 1993; VAOPGCPREC 19-97 (May 13, 
1997).

Effective for claims filed after June 9, 1998, Congress 
passed a law prohibiting VA from granting service connection 
for a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103(a).  This law 
did not prohibit, however, establishing service connection 
for disease or disability otherwise shown to have been 
incurred or aggravated during active service under the 
general laws pertaining to establishing service connection, 
to include on a presumptive basis.  38 U.S.C.A. § 1103(b).

The implementing regulation, 38 C.F.R. § 3.300, states as 
follows:

§ 3.300 Claims based on the effects of tobacco 
products.

(a) For claims received by VA after June 9, 1998, 
a disability or death will not be considered 
service-connected on the basis that it resulted 
from injury or disease attributable to the 
veteran's use of tobacco products during service.  
For the purpose of this section, the term 
"tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own 
tobacco.

(b) The provisions of paragraph (a) of this 
section do not prohibit service connection if:

   (1) The disability or death resulted from a 
disease or injury that is otherwise shown to have 
been incurred or aggravated during service.  For 
purposes of this section, "otherwise shown" means 
that the disability or death can be service-
connected on some basis other than the veteran's 
use of tobacco products during service, or that 
the disability became manifest or death occurred 
during service; or

   (2) The disability or death resulted from a 
disease or injury that appeared to the required 
degree of disability within any applicable 
presumptive period under §§ 3.307, 3.309, 3.313, 
or 3.316; or

   (3) Secondary service connection is established 
for ischemic heart disease or other cardiovascular 
disease under § 3.310(b).

(c) For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected on 
the basis that it is attributable to the veteran's 
use of tobacco products during service will not be 
service-connected under § 3.310(a).

Accordingly, pursuant to 38 U.S.C.A. § 1103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.300 (2009), service connection for 
COPD as a result of use of tobacco products during service is 
not warranted as a matter of law.

Though the Veteran is not entitled to service connection 
based upon tobacco use, the Board will consider whether 
service connection for COPD is warranted on a direct basis. 

The Board has reviewed the service treatment records (STRs).  
The pre-induction examination, dated October 1960, does not 
show a respiratory disability.  A lung radiographic report, 
dated August 1962, shows that the Veteran's lung fields 
appeared clear.  The separation examination, dated September 
1962, does not show any respiratory abnormalities or a 
diagnosis of COPD.  The Veteran's Report of Medical History, 
dated September 1962, also fails to indicate a respiratory 
abnormality.  Other STRs in the claims file also fail to show 
a diagnosis of COPD or other respiratory abnormality.  Thus, 
without an indication that the Veteran suffered a respiratory 
illness or COPD in service, the STRs weigh against the 
Veteran's claim for service connection.

Also of record are private medical records from KP.  These 
records show that the Veteran was diagnosed with COPD in 
March 2002, almost 40 years after separation from service.  

In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, the private medical records do not indicate 
that the Veteran's COPD is the result of or had onset during 
the Veteran's active service, weighing against his claim for 
service connection.

The Veteran also submitted a letter from Dr. L.R., MD, dated 
February 2006.  Dr. L.R. indicated that he has treated the 
Veteran's COPD for years; however, Dr. L.R. did not provide 
an opinion regarding the etiology of the Veteran's COPD.  
Therefore, the letter has little probative value.

The Board has also considered the Veteran's statements.  
However, COPD is not a disability that is readily observable 
and capable of lay observation.  Further, the medical 
evidence is more probative as it shows that the Veteran's 
COPD was diagnosed in March 2002 and fails to show any link 
between active service and the disease.  The medical records 
appear to attribute the COPD to the Veteran's 40 year history 
of smoking a pack of cigarettes per day.

In sum, the Board cannot find that service connection is 
warranted for COPD.  The STRs fail to document a respiratory 
disorder and medical records subsequent to service fail to 
show that COPD is a result of or related to active service.  
As noted above, service connection based solely upon tobacco 
usage is prohibited by law.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also 
provide the claimant with notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.CA.. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence showing that the Veteran's 
COPD, which was diagnosed in 2002, is related to his active 
service.  STRs do not show respiratory abnormalities or a 
diagnosis of COPD.  There are no medical records dated 
between 1962 and 2002 which show symptoms or a diagnosis of a 
respiratory disorder that could be related to service.  
Private treatment records since 2002 show a diagnosis of COPD 
but fail to indicate a relationship to active service.  
Simply, there is no competent evidence showing that the 
Veteran's COPD had onset during service or may be associated 
with his service.  Therefore, a VA examination is not 
warranted in this case.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained STRs and private 
treatment records.  The Veteran submitted private treatment 
records and written statements.  Significantly, the Veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for COPD is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


